Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-10 are allowed.
The closest prior art, Brand (US (US Pub. 2010/0161759) in view of Sawhney et al. (US Patent #8,370,312), discloses “one or more processors; and executable memory for storing at least one program executed by the one or more processors, wherein the at least one program is configured to: distribute data for storing in integrated storage including on-premise storage and cloud storage; provide connection to the integrated storage for storing distributed data, and storage tiering information corresponding to the data; provide the integrated storage as virtual data storage without considering actual storage location of the data; provide interface of single virtual volume corresponding to the virtual data storage for a user; process sensitive data in a protected data area through enhanced management function for the data manipulation in response to a request of the use”. 
However, the prior art differs from the present invention because the prior art fails to disclose “one or more processors; and executable memory for storing at least one program executed by the one or more processors, wherein the at least one program is configured to: distribute data for storing in integrated storage including on-premise storage and cloud storage; provide connection to the integrated storage for storing distributed data, and storage tiering information corresponding to the data; provide the integrated storage as virtual data storage without considering actual storage location of the data; provide interface of single virtual volume corresponding to the virtual data storage for a ”.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 6 identify the distinct features “one or more processors; and executable memory for storing at least one program executed by the one or more processors, wherein the at least one program is configured to: distribute data for storing in integrated storage including on-premise storage and cloud storage; provide connection to the integrated storage for storing distributed data, and storage tiering information corresponding to the data; provide the integrated storage as virtual data storage without considering actual storage location of the data; provide interface of single virtual volume corresponding to the virtual data storage for a user; process sensitive data in a protected data area through enhanced management function for the data manipulation in response to a request of the user, wherein input and output functions for the protected data area are blocked based on a hardware function and a virtualization, wherein the enhanced management function applies an enhanced policy which includes at least one of policies of replication, backups, snapshots, migration, error correction, and data protection; 2P11861_A01 return result data corresponding to processed sensitive data; and determine storage-tiers of storages included in the integrated storage based on the performance, ", which are not taught or suggested by the prior art of records.
Claims 1-10 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-10 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/YONG J CHOE/Primary Examiner, Art Unit 2135